Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
Concurro con el resultado anunciado en la opinión de la mayoría de este Tribunal. En lo que a mí concierne, la parte demandante recurrida no ha establecido que tenga un derecho claro que justifique la concesión del remedio solicitado, que el foro de instancia le otorgó. Procede, por tanto, revocar la sentencia dictada por el Tribunal Superior, Sala de Carolina.
Sin embargo, no estoy conforme con los pronunciamien-tos doctrinales expuestos en la opinión mayoritaria. Estoy de acuerdo con que la particular versión de la Ley de Mar-cas de Fábrica de Puerto Rico que estaba vigente al ocurrir los hechos de este caso es de ámbito limitado y no se ex-tiende a situaciones como la de autos, que trata con lo que la mayoría denomina “marcas de servicios”. Pero tengo grandes reservas en cuanto a si nos corresponde a nosotros llenar esa laguna jurídica con extensos señalamientos ñor-*53mativos que equivalen a formular una política pública de-tallada sobre el particular. Esa función le corresponde pri-mordialmente a la Asamblea Legislativa de Puerto Rico, sobre todo respecto a un asunto como el que tenemos ante nos, que puede ser preceptuado de varias maneras diver-sas, dependiendo de los valores e intereses económicos que se quieran favorecer, sin que existan requerimientos cons-titucionales que exijan adoptar unas alternativas sobre otras.
En su esencia, el asunto ante nuestra consideración pre-cisa determinar en qué grado y bajo cuáles circunstancias una empresa comercial dedicada a servicios puede usar, con exclusión de cualquier otra parte, un distintivo que dicha empresa ha adoptado libremente. Se trata propia-mente de dilucidar excepciones a las normas fundamenta-les que prohíben las prácticas monopolísticas y que regu-lan la libre competencia en una sociedad de mercado, Trigo Hnos. v. Sobrino de Izquierdo, 72 D.P.R. 449 (1951), tarea que es de naturaleza singularmente legislativa.
La ausencia de normas estatutarias que rijan la contro-versia particular que está ante nos ahora, claro está, no nos libra de la responsabilidad de adjudicar dicha controversia. Conocido es el mandato que nos exige resolver, aun cuando no haya ley aplicable al caso, conforme a equidad. Art. 7 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 7. Pero en tales situaciones, nuestra función debe limi-tarse a resolver escuetamente el caso concreto ante nos, por medio de la analogía jurídica. Olmo v. Young & Rubicam of P.R., Inc., 110 D.P.R. 740 (1981). No nos corresponde preceptuar toda la materia en cuestión, mucho menos a base de pronunciamientos doctrinales controvertibles.
En el caso ante nos, la mayoría primero determina que la cuestión que ha de adjudicarse debe resolverse “al am-paro de la doctrina sobre competencia desleal o ilícita ...”. Opinión mayoritaria, pág. 35. Luego procede a reconocer que una persona o corporación puede tener derecho propie-*54tario sobre marcas de servicio, entrando a señalar cómo se obtiene tal derecho, cuáles son sus atributos y limitaciones, y cómo se extingue dicho derecho. Pasa, entonces, la mayo-ría a dilucidar cuáles son los distintos tipos de marcas de servicio sobre las cuales puede o no recaer el derecho de propiedad antes reconocido, y cómo tal derecho también se ve afectado por el tipo de mercado a que va dirigido el servicio. Concluye la exposición normativa de la mayoría con unos pronunciamientos sobre la violación del derecho propietario de marca de servicio, dependiendo ésta de si hay probabilidad versus posibilidad de confusión al consu-midor con respecto a la marca protegida; fijando además normas sobre cómo se determina la probabilidad de confu-sión entre dos (2) servicios.
Resulta evidente, pues, que la mayoría no sólo resuelve el caso concreto ante sí, como nos corresponde, sino que además deja sentada la “doctrina” que obligatoriamente re-girá en casos como el de autos de ahora en adelante. Como he señalado ya, me parece que esta actuación de la mayo-ría rebasa innecesariamente el ámbito usual de nuestras facultades como Tribunal Supremo. Se hacen determina-ciones normativas sobre varios aspectos del asunto que no sólo van más allá de lo necesario para resolver el caso ante nos, sino que implican juicios valorativos sobre cuestiones económicas que propiamente le compete hacer al legislador. Las determinaciones normativas aludidas no constituyen criterios estrictamente jurídicos. Aparejan pre-ferencias de política económica, estén o no conscientes de ello los jueces de la mayoría.
Me preocupa también que los pronunciamientos norma-tivos en cuestión no son todos inexpugnables, aun desde la perspectiva estricta de lo jurídico. Tomemos por ejemplo la determinación de la mayoría de que este caso debe resol-*55verse al amparo de la doctrina sobre competencia desleal o ilícita. En Puerto Rico, como jurisdicción civilista que en gran parte somos, rige el principio de que en las materias que se rijan por leyes especiales, la deficiencia de éstas se suplirá por las disposiciones del Código Civil. Art. 12 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 12. El Código Civil constituye legislación supletoria para las leyes espe-ciales tales como las mercantiles. Sucn. Evans v. Srio. de Hacienda, 108 D.P.R. 713 (1979); Agulló v. ASERCO, 104 D.P.R. 244 (1975); Robles v. Tribunal, 85 D.P.R. 665 (1962). El problema decisorio de este caso surge del hecho de que una ley especial de naturaleza mercantil, la Ley de Marcas de Fábrica de Puerto Rico, según estaba vigente al surgir este caso, no considera las llamadas “marcas de servicio”. Se trata, pues, de una situación claramente cubierta por el mandato de que el Código Civil es la base para resolver. Sin embargo, la mayoría del Tribunal invoca una “doctri-na” de competencia desleal, sin explicar claramente por qué es tal doctrina y no el Código Civil la fuente para resolver. Ciertamente no se intenta dilucidar si tal doc-trina es de arraigo civilista. Tampoco se discute si la lla-mada doctrina de competencia desleal guarda alguna rela-ción con la disposición legislativa de Puerto Rico que prohíbe la competencia injusta en general —que es el Art. 3 de nuestra Ley sobre Monopolios y Restricción del Co-mercio, 10 L.P.R.A. see. 259— o si guarda alguna relación con la prohibición de anuncios engañosos o erróneos que forma parte de nuestra legislación que protege al con sum i - dor (23 L.P.R.A. see. 1014).
Acudir a la “doctrina” de competencia desleal presenta otro problema fundamental. No está claro por qué rige tal “doctrina” en Puerto Rico. ¿De dónde surge la obligatorie-dad de tal “doctrina”? ¿Qué mandato legislativo o constitu-cional la hace vinculante? La opinión mayoritaria dice que tal “doctrina” ha sido aceptada y aplicada por el Tribunal anteriormente y cita cuatro (4) decisiones previas *56nuestras. Pero resulta que si se examinan esas cuatro (4) decisiones cuidadosamente se encontrará que ninguna de ellas discute dicha “doctrina”. Ninguna de las cuatro (4) decisiones aludidas va más allá de meramente mencionar la frase “competencia desleal” o “competencia ilícita”. No se expone de modo alguno el contenido de la llamada “doctri-na” ni se explica satisfactoriamente de dónde procede o por qué debe adoptarse en Puerto Rico. No hay en ninguna de ellas un ápice de justificación de por qué es vinculante en nuestra jurisdicción. La más reciente de las cuatro (4) de-cisiones, Colgate-Palmolive v. Mistolín, 117 D.P.R. 313 (1986), menciona las frases aludidas in passim, citando fuentes de derecho norteamericano. La próxima decisión, Reynal v. Tribunal Superior, 102 D.P.R. 260 (1974), men-ciona la frase una vez y cita como fuente las otras dos (2) decisiones anteriores. La más próxima de estas dos (2), Cooperativa Cafeteros v. Colón Colón, 91 D.P.R. 372 (1964), acude al concepto de “competencia desleal” citando casos de Estados Unidos y citando también la primera decisión de este Tribunal que había usado la frase, Eneglotaria Medicine Co. v. Sosa López, 38 D.P.R. 604 (1928). Y en esa primera decisión, escrita por el Juez Asociado Adolph Wolf, se usa la frase “competencia ilegal” citando casos federales, sin explicación alguna de por qué en Puerto Rico los tribu-nales nuestros deben considerar una causa de acción por competencia ilegal de origen anglosajón. Esa, sucinta-mente, es la historia jurídica de la “doctrina” en cuestión: se importa una frase de la jurisprudencia federal sin ton ni son, y se perpetúa mediante la aplicación mecánica del precedente cual mágico talismán, dándole en una de las cuatro (4) escasas y escuetas decisiones el nombre de “cau-sa de acción”, en otra el de “teoría” y finalmente ahora, por la mayoría, el de “doctrina”.
Debe señalarse que la mayoría, aunque se ampara en la aludida “doctrina” de competencia desleal, no explica cómo *57y por qué de dicha “doctrina” surgen o se deducen los ex-tensos señalamientos normativos que luego se pronuncian. La mayoría invoca la llamada “doctrina” al principio de la opinión pero luego no vuelve a mencionarla en ningún otro lugar de exposición normativa ni indica de modo alguno cuál es la relación de dicha “doctrina” con los detallados pronunciamientos formulados por la mayoría, que se fun-damentan esencialmente en jurisprudencia norte-americana.
La fragilidad que para mí tiene la llamada “doctrina” de competencia desleal, como base para la decisión de la ma-yoría, no es el único problema que ésta presenta desde el punto de vista estrictamente jurídico. Existen otros, como es, por ejemplo, la manera en que la mayoría trata con la cuestión de la confusión necesaria para establecer una in-fracción del derecho sobre una marca. La mayoría nos dice que un “examen integral de las distintas expresiones de este Tribunal ... nos convence de que la norma debe ser ... que no es suficiente la mera posibilidad de confusión y que se requiere que la confusión sea una probable”. Sin embargo, este Tribunal en J. Beléndez Solá, Inc. v. Rivera, 102 D.PR. 276, 278 (1974), y en Cooperativa Cafeteros v. Colón Colón, supra, expresamente resolvió que en casos donde se alega infracción a la Ley de Marcas de Fábrica de Puerto Rico “basta probar la posibilidad de confusión, sin que haya que probar que ésta se produjo de hecho”. ¿Está la mayoría ahora revocando a J. Beléndéz Solá, Inc. v. Rivera, supra, y a Cooperativa Cafeteros v. Colón Colón, supra? ¿Cuál es el “examen integral” que lleva a un resultado directamente contrario a los precedentes? ¿Cómo se armo-niza el dictamen de ahora con el de las decisiones anterio-res de este Foro?
Las razonés anteriores ejemplifican por qué no estoy conforme con la opinión de la mayoría, por lo que debo limitar mi voto a concurrir con el resultado.